UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                No. 00-4445
TERRY LAWRENCE WHITE, a/k/a
Buster,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
     for the Western District of North Carolina, at Statesville.
              Richard L. Voorhees, District Judge.
                          (CR-99-23-V)

                   Submitted: February 28, 2001

                      Decided: March 26, 2001

      Before LUTTIG and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

S. Y. Mason-Watson, Charlotte, North Carolina, for Appellant. Rob-
ert J. Higdon, Jr., OFFICE OF THE UNITED STATES ATTORNEY,
Charlotte, North Carolina, for Appellee.
2                       UNITED STATES v. WHITE
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                               OPINION

PER CURIAM:

   Terry Lawrence White appeals his conviction entered on his guilty
plea to possession with intent to distribute cocaine and crack cocaine
stemming from his role in a large-scale conspiracy. White noted a
timely appeal and his counsel filed a brief pursuant to Anders v. Cali-
fornia, 386 U.S. 738, 744 (1967), in which he represents that there are
no arguable issues of merit presented by this appeal. Nonetheless, in
his brief, counsel addressed the possibility that the district court erred
in declining to apply the "safety valve" provision under 18 U.S.C.
§ 3553(f) (1994) to White’s sentence. See United States v. Beltran-
Ortiz, 91 F.3d 665, 667 (4th Cir. 1996). White filed a pro se supple-
mental brief in which he advances the same claim of error as counsel.
Because we find no error in the district court’s sentencing and can
discern no other reversible error in the record on appeal,* we affirm
White’s conviction and sentence.

   There is no merit to counsel’s suggestion of error on appeal. White
did not meet all of the requirements for a departure under § 3553(f)
because the district court found at sentencing that White failed to
truthfully provide all information concerning the offense to the Gov-
ernment prior to sentencing. See 18 U.S.C. § 3553(f)(5). The court’s
finding that White was not credible in his claim that he had provided
all the information he had is not susceptible to appellate review.
United States v. Saunders, 886 F.2d 56, 60 (4th Cir. 1989). Because
White does not meet all of the requirements set forth in § 3553(f), he
is ineligible for a reduction under the "safety valve" provision. The
district court did not err in declining to apply this reduction.

    As required by Anders, we have independently reviewed the entire

   *The court has considered and rejected the possibility of reversible
error in light of Apprendi v. New Jersey, 120 S. Ct. 2348 (2000).
                       UNITED STATES v. WHITE                         3
record and all pertinent documents. We have considered all possible
issues presented by this record and conclude that there are no non-
frivolous grounds for this appeal. Pursuant to the plan adopted by the
Fourth Circuit Judicial Council in implementation of the Criminal
Justice Act of 1964, 18 U.S.C. § 3006A (1994), this court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court for further review. If requested by the client to do so,
counsel should prepare a timely petition for writ of certiorari, unless
counsel believes that such a petition would be frivolous. In that case,
counsel may move in this court for leave to withdraw from represen-
tation. Counsel’s motion must state that a copy thereof was served on
the client.

  White’s conviction and sentence are affirmed. Counsel’s pending
motion to withdraw is denied. We dispense with oral argument
because the facts and legal contentions are adequately presented in the
materials before the court and argument would not aid the decisional
process.

                                                           AFFIRMED